DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese patent document number CN 111113368 A to Huang et al. (hereinafter referred to as Huang).

Regarding claim 21, Huang discloses a movable object, comprising: 
	a body part (mounting plate 6) forming a main body; 
	a wheel (front roller 16) provided on a left side or a right side of the body part (Fig. 3); 
	a steering module (intelligent robot main body 1, housing 2, the ends of 10, 13, telescopic rods 14, and 15, slide rods 19, and 20) having a first side connected to the body part and a second side connected to the wheel, and controlling steering of the wheel; and 
	a steering drive unit (rotating shaft 8, gear 9, gear 11 and center portion of connection shafts 10 and 15) providing a driving force to the steering module, wherein the steering module (the ends of 10, 13, telescopic rods 14, and 15, slide rods 19, and 20) includes: 	
	an upper link (the ends of connection shafts 10 and 13) provided on an upper portion of the steering module; 
	a wheel-side link (telescopic rod 14) provided in the wheel (front roller 16) and having an upper edge portion rotatably connected to one end portion of the upper link; 
	a body-side link (slide rods 19 and 20) provided on the body part and having an upper end portion rotatably connected to another end portion of the upper link (via the telescopic rod 14); and 
	a restraining link (spring 15) having one end portion rotatably connected to a side edge portion of the wheel-side link and another end portion rotatably connected to a lower end portion of the body-side link (the ends of the spring 15 are inherently rotatably connected in order for the slide bar 10 and 13 to slide left and right extending and contracting the telescopic member 14 to rotate the wheels 16).  

Regarding claim 22, Huang discloses a movable object, comprising: 
	 a body part (mounting plate 6) forming a main body; 
	a wheel (front roller 16) provided on a left side or a right side of the body part; 
	a steering module (intelligent robot main body 1, housing 2, the ends of 10, 13, telescopic rods 14, and 15, slide rods 19, and 20) having a first side connected to the body part and a second side connected to the wheel, and controlling steering of the wheel; and 
	a steering drive unit (rotating shaft 8, gear 9, gear 11 and center portion of connection shafts 10 and 15) providing a driving force to the steering module, wherein the steering module (the ends of 10, 13, telescopic rods 14, and 15, slide rods 19, and 20) includes: 
	a lower link (the ends of connection shafts 10 and 13) provided on a lower portion of the steering module (Fig. 2); 
	a wheel-side link (telescopic rod 14) provided in the wheel (front roller 16) and having a lower edge portion rotatably connected to one end portion of the lower link; 
	a body-side link (slide rods 19 and 20) provided on the body part (mounting plate 6) and having a lower end portion rotatably connected to another end portion of the lower link (slide rods 19 and 20 are connected to 10 and 13 via telescopic member 14); and 
	a restraining link (spring 15) having one end portion rotatably connected to a side edge portion of the wheel-side link and another end portion rotatably connected to the lower end portion of the body-side link (the ends of the spring 15 are inherently rotatably connected in order for the slide bar 10 and 13 to rotate the wheels 16).


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Zhou discloses a movable object, comprising: 
	a body part (mounting plate 6) forming a main body; 
	a wheel (front roller 16) provided on a left side or a right side of the body part (mounting plate 6); 
	a steering module (the ends of 10, 13, telescopic rods 14, and 15, slide rods 19, and 20) having a first side connected to the body part (mounting plate 6) and a second side connected to the wheel, and controlling steering of the wheel; and 
	a steering drive unit (rotating shaft 8, gear 9, gear 11 and center portion of connection shafts 10 and 15) providing a driving force to the steering module.  However, Zhou does not explicitly teach the steering module controls a movement of the wheel in a manner that steers the wheel to left or right when the wheel moves upward or downward with respect to the body part.  Claims 2 – 20 depend from independent claim 1, and therefore, are also allowable.
. Regarding claim 1, Huang discloses a movable object, comprising: 
	a body part (mounting plate 6) forming a main body; 
	a wheel (front roller 16) provided on a left side or a right side of the body part; 
	a steering module (the ends of 10, 13, telescopic rods 14, and 15, slide rods 19, and  20) having a first side connected to the body part and a second side connected to the wheel, and controlling steering of the wheel; and 
	a steering drive unit (rotating shaft 8, gear 9, gear 11 and center portion of connection shafts 10 and 15) providing a driving force to the steering module.  However, Huang does not explicitly teach the steering module is capable of controlling a movement of the wheel in a manner that steers the wheel to left or right when the wheel moves upward or downward with respect to the body part.  Claims 2 – 20 depend from independent claim 1, and therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611